OPINION OF THE COURT
PER CURIAM.
The City of Coral Gables1 filed a petition for writ of certiorari requesting this Court to quash the order of the Coral Gables Trial Board. The Trial Board concluded that the City of Coral Gables erred *217in its decision regarding employee, Richard Wagner. The Court remands the case to the Trial Board for a rehearing in which the correct standard of proof (preponderance of the evidence) will be utilized. The Trial Board incorrectly applied the standard of evidence “beyond a shadow of a doubt.” Wherefore, the petition is granted, the Trial Board’s order is quashed, and the case is remanded with directions to act in accordance with this Opinion.

 All parties agreed in open court, at the time of the oral argument, that Judge Moreno could sit on the appellate panel despite being a resident of Coral Gables and the employment of his sister-in-law as a Coral Gables Police Department Sergeant.